Citation Nr: 1804014	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-12 159A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the decision awarding service connection for bilateral pes planus and assigning an initial noncompensable disability rating was clearly and unmistakably erroneous, to include entitlement to an initial disability rating greater than 30 percent for the service-connected bilateral pes planus.

2.  Whether the decision awarding service connection for chronic lumbar strain and assigning an initial 10 percent disability rating was clearly and unmistakably erroneous, to include entitlement to an initial disability rating greater than 10 percent for service-connected intervertebral disc syndrome and lumbosacral strain prior to October 6, 2016, and greater than 40 percent, thereafter.

3.  Whether the decision awarding service connection for bilateral tinea pedis and assigning an initial 10 percent disability rating was clearly and unmistakably erroneous, to include entitlement to an initial disability rating greater than 10 percent for service-connected tinea pedis of the feet prior to October 6, 2016, and greater than 30 percent, thereafter.

4.  Entitlement to service connection for a right and left hip disorder.
5.  Entitlement to service connection for a right and left shoulder disorder.

6.  Entitlement to service connection for a right and left ankle disorder.

7.  Entitlement to service connection for pseudofolliculitis barbae.

8.  Whether the decision to deny service connection for tinnitus was clearly and unmistakably erroneous, to include entitlement to service connection for tinnitus.

9.  Whether the decision to deny service connection for bilateral hearing loss was clearly and unmistakably erroneous, to include entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1994 to October 2000 and May 2002 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia. 



FINDING OF FACT

In correspondence received in December 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in December 2017, the Veteran withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
B. T. KNOPE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


